Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments and remarks filed on November 15, 2021, have been received. 
Claims 2, 5-9, 11 and 16-17 are cancelled by applicant in the reply filed on 11/15/2021.
Claims 1, 3, 4, 10, 12 and 14 are pending in this application claim 14 is withdrawn from further consideration and claims 1, 3, 4, 10 and 12 are being examined on their merits.

Answer to Arguments:
Withdrawn Objection(s) or Rejection(s):
The objection to claims 1-11, 16 and 17 is withdrawn due to the amendments to the claims including cancelation of claims 2, 5-9, 11 and 16-17 filed on 11/15/2021.
The rejection of claims 1-5, 9-12, 16 and 17 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gronthos et al., is withdrawn due to the amendments to claims filed on 11/15/2021.
The rejection of claims 1-10, 12 and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Liu et al. in view of previously cited Miura et al., is withdrawn due to the amendments to claims filed on 11/15/2021.
The rejection of claims 1, 10-12 and 16 under 35 U.S.C. 103(a) as being unpatentable over previously cited Acosta et al. in view of Miura et al., is withdrawn due to the amendments to claims filed on 11/15/2021.
The rejection of claims 1-5, 9, 11, 16 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,265,796, is withdrawn due to the amendments to claims filed on 11/15/2021.
The rejection of claims 1-4, 6-9, 11, 12, 16 and 17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,858,932, is withdrawn due to the amendments to claims filed on 11/15/2021.


The rejection of claims 1-5, 11, 15 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,596,199, is withdrawn due to the amendments to claims filed on 11/15/2021.

Applicant arguments with respect to the above-mentioned objections and rejections are moot because they are withdrawn due to the amendments to the claims filed on 11/15/2021 and further in view of new grounds of rejection issued due to Applicant's amendments to the claims necessitated the new ground(s) of rejection presented in this Office action, specifically amending claim 1 by adding the new added limitation –human-- (lines 1 and 2, before subject) not previously claimed, also incorporating the limitations of cancelled claims 6, 8 and 17 and parts of the limitations of cancelled claims 7 and 11 in claim 1 (of 11/15/2021).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 4, 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Liu et al. (Tissue Engineering, 2006, Vol. 12, No. 12, p. 3405-3416) and previously cited Gronthos et al. (WO 2006/108229 A1).
Regarding claims 1, 3, 4, 10 and 12, Liu et al. teach a method of treating a disease in a subject arising from degradation or inflammation of connective tissue, a cartilage defect, the joint is knee joint, the method comprising administering a population of mesenchymal stem cells (MSCs) and hyaluronic acid (HA) to a joint space of a subject with cartilage defect (defect in is femoral articular cartilage), wherein administration is by intra-articular (into a joint) injection and the administration results in generation of connective tissue/cartilage rich in proteoglycans (hyaline cartilage) (see Abstract and p. 3411 2nd column 2nd paragraph –Continued on p. 3412 1st column 1st paragraph), and that over time defects lead to degeneration of the articular cartilage and osteoarthritis (OA) (p. 3405 “Introduction” 1st column 1st paragraph). 

Liu et al. do not teach a population of cells enriched for STRO-1+ and tissue non-specific alkaline phosphatase (TNAP)+ multipotential precursor cells (MPCs), and subject is a human (amended claim 1). 

However, Gronthos et al. teach administering to a subject a population of human cells enriched for STRO-1+ mesenchymal precursor cells (MPCs) (see for example, p. 38 lines 4-17 and p. 37 lines 9-12, p. 60 lines 5-14 and Abstract), STRO-1+ mesenchymal precursor cells are TNAP+ (human cells MPCs expressing STRO-1+ and tissue non-specific alkaline phosphatase TNAP positive) (see for example, Abstract and p. 20 line 23, p. 60 Table 2 and lines 5-10), the disease is osteoarthritis, rheumatoid arthritis (treatment of rheumatoid arthritis) (see for example. p. 38 lines 4-12). Gronthos et al. teach the composition of multipotential cells are useful for regeneration of tissues including cartilage (see for example, p. 37 lines 9-12), the connective tissue is cartilage (patient requiring the repair or replacement of cartilage) (see for example, p. 38 lines 4-5), the disease results in one or more defects in the cartilage 
Regarding, human subject, as now required by amended claim 1, Gronthos et al. further teach subject are patient requiring the repair or replacement of cartilage (see for example, p. 38 lines 4-5), and further teach using STRO-1+ mesenchymal precursor cells are (TNAP)+ cells in human patients (see p. Example 13, line 30). 
Therefore, in view of the above prior art teachings a person of ordinary skill in the art at the time the invention was made recognizing that a population of cells enriched for STRO-1+, TNAP+ multipotential precursor cells can differentiate into chondrocytes and said cells from human subject can be used in human subject (as taught by Gronthos et al.) would have been motivated to substitute a population of cells enriched for STRO-1+, TNAP+ multipotential precursor cells taught by Gronthos et al  for the cells in the method of Liu et al. with a reasonable expectation of success in administering by intra-articular injection into a joint space of the human subject the population of cells enriched for STRO-1+, (TNAP)+ multipotential precursor cells, wherein the disease is selected from the group consisting of osteoarthritis, rheumatoid arthritis, wherein the joint space is in a knee joint, hip joint, ankle joint, shoulder joint, elbow joint, wrist joint, hand or finger joint or a joint of the foot; and wherein the administration results in preservation or generation of connective tissue that is rich in proteoglycans in the subject's joint space, and provide the claimed method for treating and/or preventing a disease in a human subject arising from degradation or inflammation of connective tissue. The motivation as indicated above would be because Gronthos et al. teach population of cells enriched for STRO-1+, (TNAP)+ multipotential precursor cells can differentiate into chondrocytes and cellular composition of multipotential cells are useful for regeneration of tissues including cartilage.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 4, 10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1-12 of U.S. Patent No. 9,381,216, in view of Gronthos et al.
bright multipotential cells or progeny cells thereof, wherein paracrine activities of the administered population of cells protect or stimulate growth and/or regeneration of the connective tissue wherein the disease is selected from the group consisting of osteoarthritis, rheumatoid arthritis, psoriatic arthritis, seronegative arthritis, and arthritis associated with inflammatory bowel disease, and bright wherein the population of cells enriched for STRO-1.sup.bright multipotential cells or progeny cells thereof are administered by intra-articular injection to a joint space of the subject, wherein the joint space is in a knee joint, hip joint, ankle joint, shoulder joint, elbow joint, wrist joint, hand or finger joint or a joint of the foot; and wherein the administration of the population of cells enriched for STRO-1.sup.bright multipotential cells or progeny cells thereof results in preservation or generation of connective tissue that is rich in proteoglycans in the joint space of the subject. 

Claims of U.S. Patent No. 9,381,216 do not teach cells are tissue non-specific alkaline phosphatase positive (TNAP)+, and subject is a human (amended claim 1). 
However, as indicated above, Gronthos et al. teach administering to a subject a population of human cells enriched for STRO-1+ mesenchymal precursor cells (MPCs) (see for example, p. 38 lines 4-17 and p. 37 lines 9-12, p. 60 lines 5-14 and Abstract), STRO-1+ mesenchymal precursor cells are TNAP+ (human cells MPCs expressing STRO-1+ and tissue non-specific alkaline phosphatase TNAP positive) (see for example, Abstract and p. 20 line 23, p. 60 Table 2 and lines 5-10), the disease is osteoarthritis, rheumatoid arthritis (treatment of rheumatoid arthritis) (see for example. p. 38 lines 4-12). Gronthos et al. teach the composition of multipotential cells are useful for regeneration of tissues including cartilage (see for example, p. 37 lines 9-12), the connective tissue is cartilage (patient requiring the repair or replacement of cartilage) (see for example, p. 38 lines 4-5), the disease results in one or more defects in 
Regarding, human subject, as now required by amended claim 1, Gronthos et al. further teach subject are patient requiring the repair or replacement of cartilage (see for example, p. 38 lines 4-5), and further teach using STRO-1+ mesenchymal precursor cells are (TNAP)+ cells in human patients (see p. Example 13, line 30).
Therefore, a person of ordinary skill in the art would have been motivated to modify the method as taught by claims 1-12 of U.S. Patent No. 9,381,216, based on the teachings of Gronthos et al. by administering by intra-articular injection into a joint space of the human subject the population of cells enriched for STRO-1+, tissue non-specific alkaline phosphatase (TNAP)+ multipotential precursor cells or progeny cells thereof, wherein the disease is selected from the group consisting of osteoarthritis, rheumatoid arthritis, psoriatic arthritis, seronegative arthritis, and arthritis associated with inflammatory bowel disease, wherein the joint space is in a knee joint, hip joint, ankle joint, shoulder joint, elbow joint, wrist joint, hand or finger joint or a joint of the foot; and wherein the administration results in preservation or generation of connective tissue that is rich in proteoglycans in the subject's joint space and provide the claimed method for treating and/or preventing a disease in a human subject arising from degradation or inflammation of connective tissues of claims 1, 3, 4, 10 and 12 of instant application

Conclusions:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651